Title: From Thomas Jefferson to Joshua Dodge, 16 August 1825
From: Jefferson, Thomas
To: Dodge, Joshua,Oxnard, Thomas


Dear Sir
Monto
Aug. 16. 25.
your letter of Apr. 2 was recd June 6. and soon after it the wines which had been desired in mine of Dec. 9. 24. all in good order  I waited a little while, expecting to hear from mr Copeland, because there had been some little articles of diffce of excha. & postage, left unsettled before. but not hearing I wrote to him, and by his direction  remitted him 64.57 in full. the recd of which he acknoleges in a lre of the 4th  I now proceed to ask my usual annual supply of articles as below.The cask of Table wine (as it was termed in your letter) gives me such particular satisfaction, that I much enlarge my demand for it this year. in your invoice it was  entered thus ‘No 6. 1. Barrel do (i.e. Bergasse’s red wine of Marseilles) containing  30. Galls 40 ƒ’ I note it’s entry thus particularly in hopes you will recognize it exactly and be able to send me  of the same identical quality. I hope my call is in time  for these supplies to arrive in all November.You will have heard of the welcome reception Genl La Fayette has met with thro’ the whole US. I expect him at Monto this day to take his final leave. he will sail for France in a frigate in about 3. weeks.I pray you to accept assurances of my great friendship & respectTh: J.2.60 galln casks (say 120. galls) of  Bergasse’s Table red wine of Marseilles(160)franks150. bottles of red Lebanon wine780. bottles225685 ƒ = 128. D 50 C150. do Muscat wine of Rivesalte30036 bottles virgin oil of Aix9012. bottles anchovies24100.℔ Maccaroni40839= 157.36